Citation Nr: 0726282	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from July 2001 to May 
2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied service connection for left knee pain.  
In April 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The veteran's original claim on appeal included the issue of 
entitlement to an increased initial rating for the service-
connected disability of gastroesophageal reflux with hiatal 
hernia.  However, the veteran withdrew this issue, on the 
record, during the April 2007 hearing.  Consequently, this 
matter is no longer a subject for current appellate 
consideration.  38 C.F.R. § 20.204 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has a current left knee 
disability which is related to service.

Service medical records contain a report of a Physical 
Evaluation Board Proceeding held in May 2005, noting that the 
veteran was struck by a vehicle in November 2003.  In May and 
July 2004, the veteran reported that he had left knee pain.  
On both occasions the veteran was diagnosed with 
retropatellar pain syndrome of the left knee.  

An October 2005 VA examination lists an assessment of 
bilateral knee pain.  X-rays at that time were normal.  A May 
2006 VA treatment record notes findings of arthropathy by 
history and possible tendonitis.  Thus it is unclear whether 
the veteran has a current left knee disability for VA 
purposes.  Pain, alone, without underlying pathology, is not 
a disability for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The May 2006 
clinical note raises the question as to whether the veteran 
has pain with no underlying pathology of the knee, as opposed 
to chronic tendonitis or retropatellar pain syndrome (the RO 
granted service connection for right knee retropatellar pain 
syndrome) causing his left knee pain. 

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i) (2006).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i) (2006).

Accordingly, a VA examination is necessary to determine 
whether the veteran has a current knee disability and whether 
any knee disability is related to service.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed left knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

The examiner should elicit from the 
veteran and record a full clinical history 
referable to the knee disability.  The 
examiner should first identify if any 
chronic left knee disability exists, and 
if so, whether any current left knee 
disability is related to the left knee 
disability in service.  The examiner must 
state the pathology, if any, giving rise 
to any current left knee pain or other 
symptoms.  If there is no underlying 
pathology, the examiner should so state.

If the examiner determines that the 
veteran does have a chronic disability, 
attributable to underlying pathology, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
that the current disability had its onset 
in service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading to 
the determination or opinion.

2. Following completion of the development 
requested hereinabove, undertake to review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




